Case 6:12-cv-00855-RWS Document 916 Filed 07/28/20 Page 1 of 1 PageID #: 60282



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 VIRNETX INC., ET AL.,                          §
                                                §
                  Plaintiffs,                   § CIVIL ACTION NO. 6:12-CV-00855-RWS
                                                §
 v.                                             §
                                                §
 APPLE INC.,                                    §
                                                §
                  Defendant.                    §
                                                §
      .                                       ORDER

          Before the Court is Apple’s Unopposed Motion to Expedite Briefing on Apple’s Motion to

 Continue the Trial. Docket No. 915. Finding good cause, that motion is GRANTED. It is

          ORDERED that Plaintiffs shall file their opposition to Apple’s motion by 12 p.m. on July

 31, 2020. No further briefing will be permitted. It is further

          ORDERED that Apple’s Motion to Continue the Trial will be heard during the pretrial

 conference previously scheduled for 10 a.m. on August 3, 2020.


          So ORDERED and SIGNED this 28th day of July, 2020.




                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
